3 F.3d 1577
303 U.S.App.D.C. 293
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Ricky D. WADE, Appellant.
No. 92-3114.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1993.

Before:  EDWARDS, SILBERMAN, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the appellant's judgment of conviction and sentence be affirmed.  In  United States v. Doe, 934 F.2d 353 (D.C.Cir.), cert. denied, 112 S.Ct. 268 (1991), this court reversed  United States v. Roberts, 726 F.Supp. 1359 (D.D.C.1989), upon which appellant chiefly relies in challenging the government motion requirement of U.S.S.G. Sec. 5K1.1.  Appellant's citation to  United States v. Justice, 877 F.2d 664 (8th Cir.), cert. denied, 110 S.Ct. 375 (1989);  and  United States v. White, 869 F.2d 822, 829 (5th Cir.1989), is likewise unavailing in light of this court's opinion in  United States v. Ortez, 902 F.2d 61, 64 (D.C.Cir.1990).  Finally, the Supreme Court in  Wade v. United States, 112 S.Ct. 1840, 1844 (1992), rejected the argument raised by appellant at 8-9 of his brief.  Under this controlling authority, appellant's challenges to his sentence are without merit.  We note with extreme displeasure appellant's apparent lack of candor in failing to bring this contrary controlling authority to the attention of the court.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.